Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Our Disciplinary Rules, DR 7-101(A)(l), (2) and (3), require that a lawyer not intentionally fail to seek the lawful objectives of a client, fail to carry out a contract of employment, or prejudice or damage a client. In this case, respondent, without consulting his client, suspended her alimony payments and, there*36fore, she has received no alimony for over three years while the motion regarding the amount she should receive has been pending. Since respondent had no clear authority to so compromise his client’s case, he violated the Disciplinary Rules as alleged.
Respondent is hereby suspended from the practice of law for six months, but we stay the entire suspension and place respondent on probation for one year and order that during the term of his probation respondent complete a continuing legal education course on law office management. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., concur in part and dissent in part.